Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 1 of 16 Pageid#: 38


                                                                           M RKBOFFICEtJ.S.DISTRIGTCO
                                                                                  ATM FI
                                                                                      NGX
                                                                                       LQDN.VA      URT

                                                                              N0? 20 2222
                                                                      f'
                      IN THE UNITED STATES DISTW CT COURT                    #I'
                                                                               K
                                                                               D 'FYs  ,u               L
                     FO R TH E W ESTERN DISTIU W O F W R G INJA                     CLERK
                                     A BINGY O N


  FEDERAT,TRADE COM M ISSION
        Plaintifil
                                                   civuAcuonuo,l-
                                                                .4 oC.t3V
  INDIW OR U C.
        Defendant.




                     'STIPULATED ORDER FOR PERM ANENT INJUN CTION AND
                           XOUITABLE M OM TARY RELIEF

       PlaintifttheFederalTradeCommlsqionCcommission''orRFTC''),EeditsComplaint
 forPermanentInjurtctiveandOierEquitableRelief(stcomplaint'')intbismatterpursuantto
 Section 13@)oftheFederalTradeCommissionActI'SFTC Act''),15U.S.C.
                                                               f
                                                                 j53(1$.The
 Commission andIndiviorInc.,bytheirrespectiveattorneys,havereached an agreementto

 resolvethiscasethroughsettlement,andwitlmuttrialorfnaladjudicationofanyissueoffactor
 law,andstipulatetoentryofthisStipulatedOrderforPermancntInjunctionandOtherEquitable
 MonetaryRelief('ïOrder'')toresolvea11mattersindisputeinthisaction.




                                               1




                                                                                                 #F
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 2 of 16 Pageid#: 39




                                       FINDINCXN

  1.   TheCourthasjurisdictionoverthesubjectmatterand'
                                                     tlzepartiestotllisactlon.
 2.    VenueforthisfnatterisproperiilthisCourtunder11U.S.C.û22and28U.S.C,â
       1391@)anb(c),andunderSection 13(b)oftheIRTC Act,15U.S.C.553(19.
 3.    The ComplaintallegesthatDefendantengagedhlunfairmetlmdtofcompetidonJn

       violationofSection5(a)oftheFTC Act,15U.S.C.jj45(a),byengagingin
       anicompetitiveactivitiesdesia edto impedecompetitionâom gendlicequivalentsofthe

       brand-name dl'ug Suboxone.

 4.    ThisOrderdoesnotconstituteany evidenceagainstDefendant,noran adm ission of
                                                             :
       liabilityorwrongdoingbyDefendantinthiscaseorinotherlltigavon.Rather,thetenus
       ofthisinjunctionreflectanegotiatedcompromise,entetedintoasamqanstoresolve
       contestedissueswithom t'
                              heburdensoflitigation.ThisOrdershallnotbeuscdln any
       way,asevidenceorotherwise,in any otherlitigation orproceeding;providedthat,

       nothing in thisprovisionpreventstheCommission orDefendant9om using thisOrderin

       anyproceedingregarding entbrcementormodifcation oftllisOrderorasothmwise

       rèquiredby law.

 5.    EntryofthisOrderisinthepublicinterest.

                                    STIPULATIONS
 1.    Defendantand Plaintiff,by andtbroughtheircounsel,haveagreedthatentryofthis

       Orderfully and fnally resolves a11issuesbetweep them adslng 9om the speoG cevents

        ivingrisetotheallegationsdescdbedin theComplaint intheindicM entillUnîted
       Statesv.IndiviorInc.cta1.,CaseNo.1:19G416(W .D.Va.Apr.9,1019)aandinthe
                                               2




                                                                                           r<
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 3 of 16 Pageid#: 40




       complahtssledinfrlreSuboxone,M DLNo.2445(E.D.Pa.)andStateY llif.çc/avfa,et
       alv.IndiviorA c.,etal.,Nc.2:16-cv-5037(E.D.Pa.)andprecludes1
                                                                  ,rtherlitlgation
       betweenPlaintiffandDefendanton theresolved issuesexceptforthepurposesof

       enforcing ormodifying thisOrder.Plainiffstatesl atentry ofthisOrderresoivesallof

       itsopenantitrustinvestigationspeitainingtoIndivlorlnc.,toitsultimateparentgndivior
       PLC),toanycompanyowned(directlyorindirectly)byhdiviorPLC,ortoanyafsllated
       company relatedtotheallegationsintheindictmentatidcomplaintsreferenc:d above.

 2.    Defendantadmitsthefactsnecessarytoestablishpersonalandsubjectmatterjurisdicion
       ofthisCourtin this m atter.

       DefendantderliesthechargesintheComplaintand disputesthattheCommission is

       entitledtoobtain relief
 4.    Defendantstipulatesthatitshallcymply with theprovisionsofthisOrderpendlng its

       entryby theCourt.

 5.    Defendantstipulatesthatitwillbearitsown costsin thism atterand shallnotmpkeany
       claimsagainstPlaintif forattom ey'sfee,
                                             sorcosts.

 6.    Defendantwaivesa1lrightsto appealorothem isechallengeorcontestthevalidityöftllis

       Order.

       Defendantwaivesany olaim thatitm ay haveundertheEqualAccessto JusticeAct,28

       U.S.C.â2412,concerningtheproseoutionoftlzisactiontbroughthedateofthisOrder,
       and agreesto bearits own costsand attorney feesin this litigation.

       Theobligationssetoutbelow relatesolely tobusinessoperatiom within theUnited

       Stgtes.

                                                  3                                             1


                                                                                            @/
                                                                                            ,
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 4 of 16 Pageid#: 41




                                     DEFG ITIONS
  1.   'tcommission''memzstheUnited StatesFederalTradeCommissioh.

 2.    'tlndivior''or''Defendant''mennnhdivlorlnc.,lndiviorPLQ andanyl-ointventure,
       subsidiary,division,F oup,orao liateControlled currently orin thefuturebyIndivior.

 3.    $6505:)(2)Application''meansanappllcationfledwiththeUnhedStatesFoodandDrug
       Administraitm pursuanttoSection50541942)oftheFederalFood,DnlgandCosmytic
       Act,21U.S.C,j355($(2).
 4.    SW NDA''meansAbbreviatedNew Dmg Appllcationilçdwith theUnited StatesFood

       andDt'ugAdministrationpursuanttoScction505(j)oftheFederalFood,Dmgand
       CosmeticAct,21U.S.C.û3551 .
 5.    'W uthorized œ neric''meansaDrugProduotthatism anufacturedpursuanttoanNDA

       andM arketedin theUnited Statesunderanameotherthan theproplietary name

       identifedin theNDA.

 6-    tr itizenPetitlon''m eansapublicrequesttllattheFDA issue,am end,orzevokea
       regulation orordtrortakeorregain 1om taldng any otherform ofadministmtiveacuon

       pursuantto21C.F.R.510.30.
 7.    ''Commerce''hasthesamedefzlitionithasin 15U.S.C.û44,
 8.    Gconlrol''orCtcontrolled''meanstlw hpldingofm orethan50% ofthecommpnvofhg

       stock orordinary sharesin,ortherightto appointmorethan 50% ofthedirectorsof,or

       atïyotherarrangementresultinghlthedghitodirectthemanagementofitllesaid
       comoration,compqny,partnership,jointvçnmre,orenity.


                                               4
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 5 of 16 Pageid#: 42




 9.     'D irectCost''m eansthevariablecostsincurred toproduceorsellan OriginalDmg

        ProductorFollow-on DzugProduct,including thecostsofingredientsand
        m anufacfnring,aswellasthecostsofm arketing thatproduct.Theterm DirectCostdoes

        notincludeany allocation ofoverheadcosta
                                               s,administrativecosts,research and

        developm entcosts,orany otherGxed costs.

  10. çdDrtzgProduct''meansafnisheddosagefonn(e.g.,tablet,capsule,solution,orpatch)as
        defnedinj1C.F.R,â314.3(b),approvedunderasingyexsa,Axox,oz5(s(b)(y
        Applicaion,and availablebypresoription,thatcontainsadnzg substance,generally,but
        notnecessarily,in association with oneormoreotheringredients.Notwitbgtandiàg the

        foregoing,theterm DrugProduct,asused intllisOrder,shallnotincludeproducz that

        arepredominantlypurchasedover-the-c-otmter($rTC'')intheUzlitedStates.
        'tBffectivePdce''m eansthenetpricepaid byapayor,on amonthly basiz,forapafent's
        course ofkeatm entwith aD rug Product,taking into accounta11discounts,reftm ds,

        reimbursements,mzdrebates.

  12.   'l'heç'Escrow Account''istheescrow açcountestablishcd by theResolutionAreem ent

        (desnedbelow).
  13.   'TDA''m eansthoU.S.FoodandDrag Adrninistation.

  14. fTollow-onDrugProduct''meansaDrugProducta)forwïohDefendanthassubmitted
        an'
          NDA,conkolsan approvedNDA,orhastherighttodistdbuteintheUnitedStates;b)
        thatcontainsanactiveinpedient1atis(l)thesameasanactiveingredientina
        previouslyapprovedOriginalDrugProduct,or(ii)an isomer,saltform variant,or
        metaboliteofanactiveinvedientinapreviouslyapprovedOriginalDmgProdud;andc)
                                                 5
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 6 of 16 Pageid#: 43




        thattreatsthesamecondition ortargetsthesam epatientpopulation asthepreviously

        approved OriginalDrugProduct.No> ithstanding theforegoing,forpurposesofthis

        Order,theterm FollowaonDm gProductshallnothcludean Authorized Genericversion

        oftheOriginalDrugProduct,
 15. .ttM arket,''ttM arketeda''orSs
                                   M arketlng''meansthepromodon,offering forsale,sale,or

        distibution ofaDrugProduct.

  16.   CN DA''meansaNew DnzgAppllcationfledwith theUnited StatesFood andDrug

        AdministrationpursuanttoSection 505@)oftheFederalFood,DlugandCosmeticAct,
        21U.S.C.j35599,includinga11changesorsupplementstheretothatdonotresultinthe
        subm ission ofa new N DA .

 17,    'r riginalDnlg Product''meansaDrugProductthatisM arketedin theUnited Statesand

        fûrwhich DefendantcontolstheNDA orhasthezightto distdbutein theUnited States.

 18. çdperson''meansanyindividual,partnership,jointvenmre,lrm,corporation,associatlon,
        trust,unincorporated organization,orotherbusiness,andanysubsidiaries,divisions,

        groups,oraffiliatesthereoft

 19.    The tdResolutionAgreemept''istheagreemententeredintobetween Indiviorandthe

        UnitedStatesDepartmentofJusdce.ThlsResolutionAgreement,amongotherterms,(i)
        callsuponIndiviortoRndanEscrow Accountand(ii)desir ates$10millionofthe
        Rmountstobepaidinto tlze.
                                & crow AccountasmoneythatwillthenbepaidtoFTC.

 20.    ççsaleableExpirationDate''means6monthsbefore aDrugProduct'sexpiration date.
                                      k
 21.    ç'Statt
              lsQuoPeriod''meansapedodbeginningthedayDefendantbeginsM arketinga
        Follow-onDrugProductintheUnitedStatesandendsontheearlierof(i)6monthsafter
                                                6




                                                                                           3ê
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 7 of 16 Pageid#: 44




       aThirdPa14ybeginsMarketingaDagProductapprovedunderanANDA or505.
                                                                     1b)(2)
       Applicationfol'whioh theOdginalDmgProductisthereferencelisteddrqg,or(ii)3.
       yearsalortheday.DefendantoralicenseeofDefendantbeginsM arlceting theFollow-on
       DrugProductintheUnitedStates.Forclarity,ifaThird PartybegatlM arketing aDrug
                                                  .




       Productasdescribedin(i)ofthlsdefinitionsixmonthso1.morebeforeDefendantbegins
       M arketing aFollow-onD 1ug Productin theUnited States,thenthereisno applicable
                    .




       StatusQuoPeriod,andthqrestdcdonsofPqmgraph1I.C donotapply:
 22. t'Subloçadet'.
                  meansthebuprenorphineextended-releab:injectionDrugProductthatistlw
       subjectofNDA 209819andissoldintheposagestrengthsof100mgand300mg.
 23,   ûelxird Party''meansany Person otherthan Defendant.
                                                ORDER

 1.    PROHIBITED AG IVITY: CITIZEN PETITION PROCESS

       IT IS ORDKRRD thatifDefendantlil0saCitizenPetitionxDefendantshall

 simultanepusly disclosetoboth theFDA andtheCom mission:
                                                      .




 A.    A l1studies alld data on w hich theCitizen Petition relies;and
              .




 B.    M 1studiesanddatawithin'jhelm owledge'orpossessien ofDefdndantthataddressthe

       validityorstrengthofoneormoreofthematerialcontentionsintheCitizenPetition.
       Defendantshallprovidesuch disclosuretotheCommissionby sendingen eledronic,copy
                                                                    .




 ofthedisclpsuresubmissiontotheComjlianceDivisionoftheBureauofCompetitionoftlle
 FTC atbccomplianceo fk .zov.
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 8 of 16 Pageid#: 45




 11.   PROHDXTED ACTM TY:PRODUCT SW ITCO                   G CONDUCT

       IT IS FURTH ER ORDERED that:

  A.   DefendantshallprovideanotiûcatiôntothePlaintiff30 calendardgysalerDefendant

       filesanNDA foraFollow-on Dlxg Productin theUnited States.Thisnotifcation shall

       besentby electrbnictransmission to theComplianceDivision oftheBureau of
       Competition oftheIRTC atbtcomnliancea ûc.aov andshallinolude,fttteralia,the

       followinginfolnnation:($)areferencetottlqQrder,(ii)theNDA numberforfheFollow-
       onDrugPrnduci,and(iii)theassociated0.riginalDrug'
                                                       productaqdNDA numberunder
       which itisapproved.

 B.    Defendantshallprovideasecondnotiication sixm onthsbefozethedatespecifedfor

       FDA approvaloftheFollow-onDrugPrgductunderthePresoziptionDrugUserFeeAot.
       Thisnotifcation shallreferencethisOrderandthepreviousnotiscation'
                                                                       submitted under

                                                             ,   shall.
       Patagraph II.A .abovefortheFollow-ohDrugProduct.Defendanfsv
                                                                 .    sublpk the
                                                                       .




       followingdooumentsand.
                            infol-mation withthenotifcation:

             Documentssuffcientto show thocompany'spricingplansfortheOriglnalDrug

             Productand Pollow -on Dnlg Product;

             Documentssufûoientto show theforecasted salesforthùOriginalDlugProduct

             andFollow-on Drugproduct;
             Transcdpt ofanyoftheDefendant''
                                           , investorcallsdming thepriortwelve

             monthsthatdiscusstheFollow-on Dnzg Product;

             A statem entofallclaim ed benefits oftheFollow-on D nlg Productcom pared to

             theOriginalDrugProduct;and,

                                               8
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 9 of 16 Pageid#: 46




              A statelnentofwhetherDefendantintendstom aterially alterthetermson which it

              sellstheOriginalDrug Product and,ifso,identifoationoftheseterms,and a11

              reasonsform ateriàlly altering them .

              Defendantshalldeliverthisnotifcajion and thçrequired.docum entsto the
                                                        .




       AssistantDirectoroftheComplianceDiviàion oftheBuryau ofCoppetidon oftheFTC,
       eitherthrough electroniotransmission tobccompliancea ûc.s
                                                               qov orhand-delivery to the
       FTC,

       If,on thedatewhen DefendantoritslicenseebeginsM arketing aFollow-oh Drug

       PmductintheUnitedStates'
                              ,AThirdPartyhassubmittedanANDA or505(b)(2)
       Application forwhioh the OdginalDl'
                                         ug Productisthe referencetisted drug,then during

       theStatusQuoPeriod,Defbndantshallbeprohibitedfrom:
              Destroyinginventoly orwithdrawing from tllem arketany strength orfgrmulation

              oftheassociatedOliginalDrugProductiprovf#ctt however,Defendantmay
              destroy DrugProdùctthathaspassed itsSaleableExpirationDate.

              Failing to fillordersforthe OriginalDnlg Producton the sqm e term sand

              conditions(exceptforthosetermsandconditionsrelatingtoEffectiv:Price,
              which areaddressedbelow inParapaph11.C.3)withinthesametimeframeand.
              with theyameconvbnienceasare'ordersfortl1çFollow xon Dru'
                                                            .         gProduct.Forthe:
              avôidanceofdoubt thisclausedoesnotprohibitDefendaàt'from offering
              differentterm sorconditionsfora given OliginalDnzg ProductorFollow-on

              D l-ug Ptoductto differentcustom ers,so long as çach custom erisoffered the sam e



                                                  9




                                                                                                  KN
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 10 of 16 Pageid#: 47




              termsandconditionsfortlleOdginalDnlg ProductasfortheFollow-on Dl'ug

              Product,

        3.    OfferinganEffectivePricefortheassociatedOriA alDrugProducttoany
              C'ustomerthatishighcrthantheBffectivePriceDefendantofferstothatCustom er

              fortlïeFollow-on Dmg Prcduct;

                     Provîden however,tltisprohibitiondoesnotapply(a)iftheEffective
              PdceofthèOrignalDrugProductisnotincreasedbymorethantlle
              corresponding increaseinthepresoriptiondrugpricecomponentoftheConsum er
              PriceIndex atany tim edudngtheeighteenmonthspriorto introduction ofthe

              Follow-onDlugPmductorduringtheStatusQuoPedod;or(b)ifthedifference
              inBffectivePriceisathibutableFolelytoadifferenceintheDh'
                                                                     ectCostsofthe
              producl.

        4,    DeletingtheNationalDlugCodefortheassociated OriginalDrugProductâom

              thoNatlonalDrag DataFile;

              Providen however,thatDefendantshallhaveno obligationstmderthisParagrâph
        11.C withrespecttoanOrighalDrugProduct:(a)forwhichtheassociatedFollow-on
       DrugisnolongerM arketedintheUnitedStatœ,or(b)thattheFDA hasdetermined
       shouldno longerbeM arketedin theUnitedStatesbecauseofsafety concernA.

       Defendantm ay recallanddeskoyprôductsconsistem with21C.F.R.Part7,SubpartC;

       m ay takereasonablestepsto proteotsafety intheeventofmanufacmdng defects;and

       m ay take any action thatisrequested by FD A;



                                                10
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 11 of 16 Pageid#: 48




               Providedfurther.forclcrïfy,thisParagraph11.C doe,
                                                               snotapplytoSublocade
        becauseanyrelevantStatusQuoPedodwithrespectto.thatDl'ugProducthasendtd.

 111.   EQUITM LE M ONETM W RELIEF
        IT IS FURTHER ORDERED that:

  A.    Judgmentintheamountoftenmilliondollars($10,000,000)isenteredin favorof
        PlaintiffagainstDefendantasequitablemonetaryrelief.

  B.    AtthetimespecifedbytheResolutionAgreementFTC shallbepaid(andDefendant
        shallprovidea11necessaryconsen/ sothatFTC ispaid)$10mlllion9om tlteEscrow
        Account.Defendantisnotobligatedtofurnishanyotherfundstosatisfythejudgment
        enteredasdescdbedin parapaph 111.A above.

        Notwithstanding anyotherprovision ûfthisOrder:A11moneypaidtoPlaintiffpursuant

        to thisOrdermay bedepositùdinto afund administeredby Plaintif oritsdesigneetobe

        usedfo4equitablerelie:inoludingconsumerredressandotherequitablereliefPlaintiff
        determinestobereasonablyrelatedtoDefendant'sallegedviolativepracticesandlnjuly
        andany attendantexpensesfortheadministrationofsuch fund.Plaintiffshalldm osit

        anym oney notusedforsuch eqlzitablereliefin theU.S.Treasuty Anyinterestenrnedon

        amotmtsdeposited intothefundwillrem ain inthefund andbecomepartofthefund.

  D.    W iM n 10businessdaysofentry oftheOrder,Defendantshallsubm ititsTaxpayer

        IdentifcationNumber(EmployerIdentifcationNumber)toPlaintiff.
        D efendantshallhave no lightsto challengeany actionsPlaintifforitsrepresentatives

        m ay take pursuantto thisParap aph H1.ofthe Order.
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 12 of 16 Pageid#: 49




        Thepûymentyprovided forherein areprovidedforthepurposesofsettlementonly,are

        rem edial,and areneithelta.p.
                                    enalty norafne.

        The$10 million thattheFTC shallbepaidtlltough thisOrderisintendeitobe,ttithe

        extentpracticable(tssetoutinSectionHI.C pfthisOrder),Sfrestitution''wiëintNe
        meaningof26U.S.C.j1624942).Incolmectionwiththispayliwnt,FTC shallcûmply
        withanya/plicablestatutoryorregulatoryreportingrequirements.

 IV.    NOTIFICATION REQUIXEM ENT
        IT IS FURTH ER ORDERED thatDefendantshallnotifythe.dommissioh withih 30
  calendm'daysofs'
                 tartingtoM arket,eitherdirectly orthrough glicçnsee,Dlug Productsin tlw
                                                            .
                                                             '




  United Statesby:

  A.    ReceivingFDA approvaltoM arketaDt-ug Productin theUnitedStates;

        A cquiring Controlofa Person jhathasFDA approvalto M arketa Drug Pkoductin the

        United States;or

  C.                 icensing aDl'ugPm ductthét,atthetime'pfsuch acqulsifon,'
        Acquiring orl.                       .      .                       hasFDA
                                                                             .



        approvalto beM arketed intheUnited States.

        D efendantshallprovide such notifcation to the Com m iésion by sending an electrorjio

  copyofthenotifcationt:theColpplianceDivisionoftheBureauofCompetitionoftheFTC at
  bccompliançc@ûc.gov




                                                                                                q/
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 13 of 16 Pageid#: 50




 V.     REPORTING REQUIREM ENTS
        IT IS FURTHER ORPERED that:
  A.       Defendantshallsubmit'toPlaintiffavelifed writtqn repm'twithi'
                                                                       n 60balendardayàaier
           thedatethisOrderisentered,oneyearaherthcdatethisOrderisentered,and anriually

        for9yearsthereaher,settingforth in detailthèm annetândfol-m inwhich Defeàtlanthas
                                          .




           compliedand iscomplyingwiththisOrder.

  B.    Defendantshallsubmiteach,reportrequired underthk Paravaphto 1heSecretac ofthe
                                     .




        Com mission andshallsend alïelectroniccopy ofeac'
                                                        hmporttotheUomplianceDivision.




        oftheBureau ofCompetitionoftheFTC fttbccono liance@ Xc.qov.
                                                                .




 VI.    CH A NG E O F COR PO M TE CO NTR OL

       1'
        r IS FUIITHER ORDERED that

  A.    Defendantshallnotify Plaihtiffatleaqt30calendardayspliorto:
           1.    A ny proposed dissolu'tion ofIndiviof,lr2 .9

                 Any proposed acquisition,merger,orconsolidatlon ofIndiviorInc-;dr

        3.       Any otherèhangein Defendant,ibcluding,butnotlimited toyassignmentand the

                 creation,saleordlssolution ofsubsidiariew ifsuchchangemightaffeotthe

                 complianceobligationsatising outbfthisOrder.

  B.   Nbinformatioh crdocum erttsobtainedbythemeansprovididjn'
                                                .             thlsPragraphW .shall
       bedivulgedby ïhef ommission to anyperson öthùrtllan an authotizedrepresenlativeof
       '
       theCommission,exceptin thecourseofijlegalproceedingregrding enforeem entofthe
       Order,oras othenvise required by law .
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 14 of 16 Pageid#: 51




0 .     AC CESS TO INFOR M ATION

        IT IS FURTH ER O RD ER ED that:

  A.    Forthepurposeofdetermlningorsecuring compliancewith thisOrderorfadlitating

        consumerredresspcsuanttothisorder,andsubjeottoanyIegallyrecogizt;privilegeor
        any applicableprivacy lawsàndregulations,Defendantshall,upon reasonablenoticeand
        inresponsetoawrittenrequestby FTC staff:
               ProvidetheFTC wlth documentsandotherdectronically storcdinfonnation ht
               Defendant'sposscssion,custody,orcontzol,thatarerelevantto complianccor

               consumerrtdressundertheOrderkand
        2.     PennitCommission stafftointerview ofûcers,directors,oremployeesöf

               Defendant,whomayhavecounsel(representfngtheDefendant,theindlvidual,or
               both)present,regardingmattersthatarerelevanttocomplianceorconsnmer
               redressundertheOrder.
  B.    No informaEon ordocum entsobtainedby themeansprovided in thisParapapllVH.shall

        bedivulgedby theCommission to mlyperson otherthan an authorized representativeof

        th.eCommissioh,exceptinthecourseofalegalproceedingregardingenforccmentoftlle
        Order,orasothem isorequiredby law.


W 11.   M TENTION OF JURISDICTION

        IT IS FURTHER OIZDEQRD thatthisCourtshazrdainjurisdictionofthismatterfor
  purposesofconstrucuon,m odifcation,and enforcenwntofthisOrder.




                                                                                           11
                                                                                            '
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 15 of 16 Pageid#: 52




 IX.
   .    EXW R ATION O F TH E OR DER

        IT IS FVRTHER ORDEQRD thatthisordershallexpire10 yearsaûerthedateitis

  entered.

 X.     DISM ISSAL AND COSTS

        IT IS FURTHER ORDENED thatthisactionshallbedismissedwithprejudiceand
  each party s'
              hallbearitsown costs.



        so oposx.o uus2o dayofvou ,aoao



                                           U nitt StatesDis etJttdge




                                          15
Case 1:20-cv-00036-JPJ-PMS Document 5 Filed 11/20/20 Page 16 of 16 Pageid#: 53




   so STIPR ATED Ae AG REED :

   FOR PLA G TIFF I7.E DEQAT.TRADE COM M ISSION:
       M A RKUS f.MADiga itx
                           au
                            lly
                              suE
                               slgnlE
                                    endby
                  ;-
                   l.
       M EIER ..'p-n
                  ..
                    :sa:t
                        2ç l2
                          j::072
                               -0
                                0.c'7
                                  4
                                  .*
                                     .23
                                    co.
                                       .   '-

                                                            -.   sate:July23,202c
                                                                 .
   .    . - .                                           .
   M arkusH . M eier     .
                         -
                         .-- .
                             -j-
   AsslstantDlrector
   H calth CartDivision
   Bureau ofCom petx on
   FederalTm de Com m lssion




   FOR INb                      I R INC :

                                                                 pate:-r2%/zo
   Javier edrig        .

   ChlefL alO cer
                                                                 Datc: 7/24/20
   Jeni fer S.D eG raw
   G entry LockeR akes& M oore
                           -'


   -.
    r
   Jb
       J..   .
                 ,
                 v .'(
      knathau Berm an
                                       'C
                                                i
                                                    -            Dafe:'
                                                                      y
                                                                      ./
                                                                       ..
                                                                        a/(z'c.
                                                                              ,
                                                                              z
   Jor sDAY




                                                                 16
